       Case 2:20-cr-00068-RMP      ECF No. 26    filed 06/19/20   PageID.72 Page 1 of 4


1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT

2                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                   Jun 19, 2020
3                                                                      SEAN F. MCAVOY, CLERK



4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-68-RMP-1
8                               Plaintiff,
                                                   PROTECTIVE ORDER RE VICTIM
9           v.                                     IDENTITY

10    BRIAN D. KNIGHT,

11                              Defendant.

12         The Court has received and reviewed the Stipulation for Protective Order
13   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, filed by
14   the parties in the above-captioned matter, and is fully advised.
15         Good cause having been shown, IT IS HEREBY ORDERED that the
16   Stipulation for Protective Order Regarding Identification of Minor Victims
17   Pursuant to 18 U.S.C. § 3509, ECF No. 22, is GRANTED.
18         1.     IT IS FURTHER ORDERED that the privacy protection measures
19   mandated by 18 U.S.C. § 3509(d), which apply when a case involves a person
20   under the age of eighteen years who is alleged to be a victim of a crime of sexual
21



     PROTECTIVE ORDER RE VICTIM IDENTITY ~ 1
       Case 2:20-cr-00068-RMP     ECF No. 26    filed 06/19/20   PageID.73 Page 2 of 4


1    exploitation, or a witness to a crime committed against another person, apply to

2    this case.

3           2.    IT IS FURTHER ORDERED that all persons acting in this case in a

4    capacity described in 18 U.S.C. § 3509(d)(1)(B), shall:

5                 a.    Keep all documents that disclose the names, identities, or any

6                       other information concerning minors in a secure place to which

7                       no person who does not have reason to know their contents has

8                       access;

9                 b.    Disclose such documents or the information in them that

10                      concerns minors only to persons who, by reason of their

11                      participation in the proceeding, have reason to know such

12                      information;

13                c.    Not permit Defendant himself to review discovery outside the

14                      presence of defense counsel or a defense investigator;

15                d.    Not permit Defendant to keep discovery in his own possession

16                      outside the presence of defense counsel or a defense

17                      investigator; and

18                e.    Not permit Defendant to keep, copy, or record the identities of

19                      any minor or victim identified in discovery in this case.

20          3.    IT IS FURTHER ORDERED that all papers to be filed in Court that

21   disclose the names or any other information identifying or concerning minors shall



     PROTECTIVE ORDER RE VICTIM IDENTITY ~ 2
       Case 2:20-cr-00068-RMP     ECF No. 26    filed 06/19/20   PageID.74 Page 3 of 4


1    be filed under seal without necessity of obtaining a Court order, and that the person

2    who makes the filing shall submit to the Clerk of the Court:

3                 a.    The complete paper to be kept under seal; and

4                 b.    The paper with the portions of it that disclose the names or

5                       other information identifying or concerning children redacted,

6                       to be placed in the public record.

7          4.     IT IS FURTHER ORDERED that the parties and the witnesses shall

8    not disclose minors’ identities during any proceedings connected with this case.

9    The parties and witnesses will refer to alleged minor victims only by using agreed-

10   upon initials or pseudonyms (e.g., “Minor Victim 1”), rather than their bona fide

11   names, in motions practice, opening statements, during the presentation of

12   evidence, in closing arguments, and during sentencing.

13         5.     IT IS FURTHER ORDERED that the government may produce

14   discovery to the defense that discloses the identity and images of alleged minor

15   victims in this case, in order to comply with the government’s discovery

16   obligations. Defendant, the defense team, Defendant’s attorneys and investigators,

17   and all of their externs, employees, and/or staff members, shall keep this

18   information confidential as set forth above.

19         6.     IT IS FURTHER ORDERED that this Order shall apply to any

20   attorneys who subsequently become counsel of record, without the need to renew

21   or alter the ORDER.



     PROTECTIVE ORDER RE VICTIM IDENTITY ~ 3
       Case 2:20-cr-00068-RMP     ECF No. 26    filed 06/19/20   PageID.75 Page 4 of 4


1          7.    IT IS FURTHER ORDERED that this Order shall apply to the

2    personal identifying information and images of any minors who are identified over

3    the course of the case, whether or not such minors are known to the government

4    and/or Defendant at the time the Order is entered by the Court.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

6    and provide copies to counsel.

7          DATED June 19, 2020.

8

9                                              s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
10                                             United States District Judge

11

12

13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER RE VICTIM IDENTITY ~ 4
